Exhibit 10.2

 

ANCHOR EARNOUT AGREEMENT

 

This Anchor Earnout Agreement (this “Agreement”) dated as of May 13, 2019, is
entered into among One Madison Corporation, a Cayman Islands exempted company
(the “Company”), and the parties listed on the signature pages hereto (the
“Investors”). Any capitalized term used in this Agreement and not otherwise
defined shall have the meaning ascribed thereto in the Forward Purchase
Agreement (as defined below).

 

Recitals

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated December 12,
2018 (as amended from time to time, the “Stock Purchase Agreement”), by and
among the Company, Rack Holdings L.P., a Delaware limited partnership
(“Seller”), and Rack Holdings, Inc., a Delaware corporation (“Rack Holdings”),
the Company will acquire from Seller all of the issued and outstanding shares of
capital stock of Rack Holdings on the terms and subject to the conditions set
forth therein (the “Ranpak Business Combination”);

 

WHEREAS, in connection with the closing of the Ranpak Business Combination, the
Company and its sponsor, One Madison Group, LLC (“Sponsor”), entered into a
second amendment (the “Sponsor Earnout Amendment”), dated March 13, 2019, to
that certain Securities Subscription Agreement, dated July 18, 2017, as amended
on December 1, 2017 (the “Securities Subscription Agreement”), by and between
the Company and Sponsor, pursuant to which Sponsor agreed to certain
modifications with respect to the earnout provision that applies to the Class B
ordinary shares, par value $0.0001 per share (the “Founder Shares” or the “Class
B Shares”), it holds pursuant to the Securities Subscription Agreement;

 

WHEREAS, certain investors (the “anchor investors”) previously entered into
Forward Purchase Agreements (the “Forward Purchase Agreements”) with the
Company, pursuant to which, among other things, the Company issued to the anchor
investors a total of 3,750,000 Class B Shares (the “Anchor Investor Class B
Shares”);

 

WHEREAS, the Anchor Investor Class B Shares were reallocated among the anchor
investors and certain other investors pursuant to the Reallocation Agreement
(the “Reallocation Agreement”), dated December 12, 2018, by and among the
Company and the other parties thereto;

 

WHEREAS, Section 6(b) of the Forward Purchase Agreements and Section 1(f) of the
Reallocation Agreement provide that if, in connection with the closing of the
Ranpak Business Combination, the Sponsor agrees to forfeit any Class B Shares to
the Company at no cost or subject its Class B Shares to contractual terms or
restrictions, then, upon the prior consent of the anchor investors that have
committed to purchase more than 50% of the Total Forward Purchase Shares, the
holders of the Anchor Investor Class B Shares agree to similarly forfeit,
subject, convert or modify all Anchor Investor Class B Shares;

 

WHEREAS, the Investors have subscribed for a majority of the Total Forward
Purchase Shares;

 

WHEREAS, by entering into this Agreement, the Investor desires to consent and
agree to a potential forfeiture of the Anchor Investor Class B Shares and to
subject the Anchor Investor Class B shares to contractual terms and
restrictions; and

 

WHEREAS, upon the effectiveness of this Agreement, all Anchor Investor Class B
Shares will be subject to the earnout conditions set forth herein.

 

 

 

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Potential Forfeiture

 

(a) During the period commencing on the date that Ranpak Business Combination is
consummated through the tenth anniversary following the consummation of the
Ranpak Business Combination (the “Earnout End Date”), unless (a) the closing
price of the Company’s Class A ordinary shares (or any successor class of common
shares listed on The New York Stock Exchange or The Nasdaq Stock Market) equals
or exceeds $12.50 per share (as adjusted for share splits, dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30 consecutive trading day period or (b) the Company completes a
liquidation, merger, stock exchange or other similar transaction that results in
all or substantially all of its stockholders having the right to exchange their
shares of common stock for consideration in cash, securities or other property
or any transaction involving a consolidation, merger, proxy contest, tender
offer or similar transaction in which the Company is the surviving entity which
results in a change in the majority of our board of directors or management team
or the Company’s stockholders immediately prior to such transaction ceasing to
own a majority of the surviving entity immediately after such transaction (each
an “Earnout Condition”), on the Earnout End Date or promptly thereafter (the
“Earnout Forfeiture Date”), the Investors acknowledge and agree that they shall
surrender for no consideration any and all rights to all Anchor Investor Class B
Shares (including any Class A ordinary shares or Class C ordinary shares into
which such shares have converted) held by the Investors. The Anchor Investor
Class B Shares (including any Class A ordinary shares or Class C ordinary shares
into which such shares have converted) will not participate in cash dividends or
other cash distributions payable to holders of the ordinary shares of the
Company prior to the date on which one or more of the Earnout Conditions has
been satisfied, whereupon the Company shall promptly pay to the holders of the
Anchor Investor Class B Shares (including any Class A ordinary shares or Class C
ordinary shares into which such shares have converted) all cash dividends and
cash distributions paid on the ordinary shares of the Company after the Ranpak
Business Combination as if they had been holders of record entitled to receive
distributions on the applicable record date.

 

(b) Lock-Up. The Investors agrees that they shall not Transfer any Anchor
Investor Class B Shares (including any Class A ordinary shares or Class C
ordinary shares into which such shares have converted) until the earlier of (i)
the date on which one or more of the Earnout Conditions has been satisfied and
(ii) the Earnout Forfeiture Date, unless the transferee enters into a written
agreement for the benefit of the Company, in a form reasonably acceptable to the
Company, agreeing to be bound by the terms of this Agreement.

 

(c) As used in this Agreement, “Transfer” shall mean the (x) sale of, offer to
sell, contract or agreement to sell, hypothecation, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position (within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the U.S. Securities and Exchange Commission
promulgated thereunder) with respect to, any of the Anchor Investor Class B
Shares or (y) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Anchor Investor Class B Shares, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise.

 

2. Representations and Warranties of the Investors. Each Investor represents and
warrants to each other Investor and the Company as follows, as of the date
hereof:

 

(a) Organization and Power. If an entity, such Investor is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 



2

 

 

(b) Authorization. Such Investor has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by such Investor, will
constitute the valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and any other laws
of general application affecting enforcement of creditors’ rights generally or
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of such Investor in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by such Investor of this Agreement and the consummation by such Investor of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, if applicable,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of any federal or state statute, rule or regulation applicable to such
Investor, in each case (other than clause (i)), which would have a material
adverse effect on such Investor or its ability to consummate the transactions
contemplated by this Agreement.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:

 

(a) Organization and Corporate Power. The Company is an exempted company duly
incorporated and validly existing and in good standing as an exempted company
under the laws of the Cayman Islands and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b) Authorization. The Company has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

(c) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Investors in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its Charter (as defined below) or other governing documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
any federal or state statute, rule or regulation applicable to the Company, in
each case (other than clause (i)) which would have a material adverse effect on
the Company or its ability to consummate the transactions contemplated by this
Agreement.

 



3

 

 

4. General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: One Madison Corporation, 3 East 28th Street, 8th
Floor, New York, New York 10016, Attn: David Murgio, Secretary, email:
dmurgio@onemadisongroup.com, with a copy to the Company’s counsel at: Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn: Deanna L.
Kirkpatrick, Esq., email: deanna.kirkpatrick@davispolk.com, fax: (212) 701-5135,
and John B. Meade, Esq., email: john.meade@davispolk.com, fax: (212) 701-5077,
and Lee Hochbaum, Esq., email: lee.hochbaum@davispolk.com, fax (212) 701-5736.

 

All communications to an Investor shall be sent to such Investor’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 4(a).

 

(b) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Closing.

 

(c) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(d) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(e) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(h) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

 

(i) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 



4

 

 

(j) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(k) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company and each
Investor.

 

(l) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(m) Expenses. Each of the Company and each Investor will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for any fees of
its transfer agent, stamp taxes and all of The Depository Trust Company’s fees
associated with the Reallocations and issuance of the securities issuable upon
conversion or exercise of the Class B Shares or the Warrants.

 

(n) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to such law as amended and all rules
and regulations promulgated thereunder, unless the context requires otherwise.
The words “include,” “includes,” and “including” will be deemed to be followed
by “without limitation.” Pronouns in masculine, feminine, and neuter genders
will be construed to include any other gender, and words in the singular form
will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

 

(o) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(p) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 

(q) Specific Performance. Each Investor agrees that irreparable damage would
occur in the event that any provision of this Agreement was not performed by
such Investor in accordance with the specific terms hereof or was otherwise
breached, and that money damages or legal remedies would not be an adequate
remedy for any such damages. Therefore, it is accordingly agreed that the
Company shall be entitled to enforce specifically the terms and provisions of
this Agreement, or to enforce compliance with, the covenants and obligations of
such Investor, in any court of competent jurisdiction, and appropriate
injunctive relief shall be granted in connection therewith. The Company, in
seeking an injunction, a decree or order of specific performance, shall not be
required to provide any bond or other security in connection therewith and any
such remedy shall be in addition and not in substitution for any other remedy to
which the Company is entitled at law or in equity.

 

[Signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:

 

Investor’s Name: JS Capital, LLC                                       

 

By: JS Capital Management LLC, as sole managing member of JS Capital LLC

 

  By: /s/ Richard Holahan       Name: Richard Holahan       Title: Vice
President  

 

[Signature Page to Anchor Earnout Agreement]

 



 

 

 

COMPANY:       ONE MADISON CORPORATION       By: /s/ Omar M. Asali   Name:  Omar
M. Asali   Title: Chairman and Chief Executive Officer  

 

[Signature Page to Anchor Earnout Agreement]

 

 

 



 

